Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al.(2019/0393244).
Li et al.(2016/0291752).
The following is an examiner's statement of reasons for allowance.
	None of cited references teach,
In the claims:
1.  “a 2-2.sup.nd data line that is configured to be electrically connected to a pixel circuit of the 3-2.sup.nd sub-pixel; and a first bridge line disposed on a different layer than the first data line, the 2-1.sup.st data line, and the 2-2.sup.nd data line, the first bridge line having a first side contacting the 2-1.sup.st data line and a second side contacting the 2-2.sup.nd data line, the first bridge line having a portion extending along at least a portion of the first data line”, with all other limitation cited in claim.

20.  “a 2-2.sup.nd data line that is configured to be electrically connected to a pixel circuit of the 3-2.sup.nd sub-pixel; and a first bridge line disposed on a different layer than the first data line, the 2-1.sup.st data line, and the 2-2.sup.nd data line, the first bridge line having a first side contacting the 2-1.sup.st data line and a second side contacting the 2-2.sup.nd data line, 

22.  “at least one lower second data line that is configured to be electrically connected to sub-pixels in the lower row; at least one upper second data line that is configured to be electrically connected to sub-pixels in the upper row; at least one bridge line having a first end connected to one lower second data line and a second end connected to one upper second data line, wherein the at least one bridge line is disposed on a different layer than the at least one first data line and each of the at least one bridge line has an overlapping portion that extends along at least a portion of one first data line”, with all other limitation cited in claim.
	
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on MONDAY through FRIDAY  8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	

INSA  SADIO
Primary Examiner
Art Unit 2628

/INSA SADIO/Primary Examiner, Art Unit 2628